EXHIBIT 10(o)



Notice of Grant of Stock Options and Agreement

VULCAN MATERIALS COMPANY


ID: 63-0366371
1200 Urban Center Drive
Birmingham, AL 35242


December 15, 2005

Pursuant to the terms and conditions of the Company's 1996 Long-Term Incentive
Plan A (the 'Plan'), you have been granted a Non-Qualified Stock Option to
purchase _______ shares (the 'Option') of stock as outlined below.


Granted To:

Grant Date: December 8, 2005

Grant ID:

Options Granted:

Option Price per Share: $68.63

Total Option Price:

Expiration Date: December 8, 2015

Vesting Schedule: 100% immediately


By your signature and the Company's signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company's 1996 Long-Term Incentive Plan A as amended and the Option
Agreement, copies of which have been provided to you and are incorporated
herein.


Signature:     /s/ June McClendon                 
                      Vulcan Materials Company

Signature:                                                      


Date: 12/15/2005


Date: 12/15/2005

This form was executed on December 15, 2005 by the following executive officers
of Vulcan Materials Company:

          Guy M. Badgett, III
          William F. Denson, III
          Donald M. James
          Ejaz A. Khan
          Ronald G. McAbee
          Daniel F. Sansone
          James W. Smack
          Robert A. Wason IV



<PAGE 1>


THIS DOCUMENT CONSTITUTES PART OF
A PROSPECTUS COVERING SECURITIES THAT
HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933

VULCAN MATERIALS COMPANY
NON-QUALIFIED STOCK OPTION AGREEMENT
Terms and Conditions
December 8, 2005



1.       Definitions. As used in this Agreement the following terms shall have
the meanings as follows:

          (a)           "Agreement" means this Non-Qualified Stock Option
Agreement.

           (b)            "Company" means Vulcan Materials Company, a New Jersey
corporation.

           (c)            "Committee" means the Compensation Committee of the
Board of Directors.

           (d)            "Common Stock" means shares of common stock, par value
$1.00 per share of the Company.

           (e)            "Disability" means Permanent and Total Disability
whereby the Participant is entitled to long-term disability benefits under the
applicable group long-term disability plan of the Company or a Subsidiary, or,
to the extent not eligible to participate in any Company-sponsored plan, under
the guidelines of the Social Security Administration.

           (f)            "Grant Date" means the date of this Agreement.

           (g)            "Option" means the right granted to the Participant by
the Company to acquire the number of shares of Common Stock set forth on the
first page of this Agreement.

           (h)            "Participant" means the name of the employee of the
Company or its subsidiaries or affiliates appearing on the first page of this
Agreement.

           (i)            "Plan" means the Vulcan Materials Company 1996
Long-Term Incentive Plan, as amended, or any successor plan, as amended.

           (j)            "Retirement" - For purposes of this document, a
participant who retires or who is eligible to elect to retire in accordance with
the Company's Retirement Income Plan for Salaried Employees of Vulcan Materials
Company or any successor plan shall be eligible for the termination benefit
described in Section 4(a) of this document.

2.       Term of the Option. The Option shall terminate and may no longer be
exercised on the first to occur of (i) the date ten (10) years after the Grant
Date or (ii) the last date for exercising the Option following termination of
the Participant's employment with the Company as described in Section 4.

<PAGE 2>

3.       Exercise of the Option.

           (a)            Exercise Price. The exercise price of each share of
Common Stock subject to the Option shall be equal to the Fair Market Value of
one share of Common Stock on the Grant Date. The Fair Market Value shall be the
average of the high and low prices per share of Common Stock as reported on the
New York Stock Exchange on the Grant Date.

           (b)            Vesting and Right to Exercise. The Option is fully
vested and exercisable on grant date. Shares obtained as a result of exercising
these options (the "Shares") may not be sold until after December 31, 2008.

           (c)            Vesting of Partial Shares. In the event that the
vesting schedule set forth above yields a fractional interest in a share of
Common Stock, the number of shares subject to vesting in any given year shall be
rounded down to the nearest whole number of shares of Common Stock.

           (d)            Method of Exercise. The Option may be exercised by
written notice to the Company which must state the Participant's election to
exercise the Option, the number of shares of Common Stock for which the Option
is being exercised and such other representations and agreements as to the
Participant's investment intent with respect to such shares as may be required
pursuant to the provisions of this Agreement and the Plan. The written notice
must be signed by the Participant and must be delivered to the person designated
by the Committee as the Stock Administrator prior to the termination of the
Option as set forth in Section 2, accompanied by full payment of the exercise
price for the number of shares of Common Stock being purchased in the form
prescribed by the Stock Administrator.

           (e)            Method of Payment. The Option price shall be payable
in (i) cash or (ii) by tendering previously acquired mature shares of Common
Stock having an aggregate fair market value (the closing price of the common
stock on the business day immediately preceding the exercise date) at the time
of exercise equal to the total exercise price, or by a combination of (i) and
(ii). On or after January 1, 2009, payment may also be made by cashless
exercise, subject to applicable state and federal law, or by any other means the
Committee determines to be consistent with the Plan's purpose and applicable
law.

           (f)            Delivery of Shares. Upon the exercise of the Option
and receipt of full payment, the Company shall issue or deliver to the
Participant certificates for the number of shares acquired as soon as
practicable; and, when possible, in the same calendar year.

           (g)           Withholding. The Company may withhold shares of Common
Stock having a fair market value on the date the tax is to be determined equal
to the minimum statutory amount for federal, state, local, and employment taxes
("Total Tax") which could be withheld on the transaction, or require the
Participant to remit to the Company the Total Tax required with respect to any
taxable event arising as a result of this Plan.

<PAGE 3>

4.       Termination of Employment.

           (a)            Retirement. If the Participant retires, as defined in
Paragraph 1(j), the Option outstanding as of the date of such retirement shall
be subject to the restriction included in Section 3(b).

                    i.            If the Participant retires on or after January
1, 2007, the term of the Option will remain as defined in Section 2. As a
condition for the right to exercise vested options, the Participant may be
required to execute a reasonable non-competition covenant with the Company
restricting the Participant from competing with the Company in a specified
territory for a specified period of time.
                    ii.            If the Participant retires prior to January
1, 2007, the Participant may exercise the Option until the date that is 30 days
after the Participant's retirement.

           (b)            Disability. Upon determination of Disability, the
restriction set forth in Section 3(b) shall terminate and be of no further force
and effect. The term of the Option will remain as defined in Section 2. If the
Option has been exercised prior to the Disability of the Participant, then the
Shares shall be immediately saleable.

           (c)           Death. Upon the death of a Participant, the restriction
set forth in Section 3(b) shall terminate and be of no further force and effect.
Further, the Option may be exercised by the Participant's legal representatives
at any time until the first to occur of (i) the date that is one year after the
Participant's death or (ii) the date on which the Option expires according to
its term. If the Option has been exercised prior to the death of the
Participant, then the Shares are immediately saleable.

           (d)            Other Termination. Upon voluntary termination for
reasons other than Retirement, or upon involuntary termination for reasons other
than death, Disability, or cause, the Participant may exercise the Option until
the first to occur of (i) the date that is 30 days after the Participant's
termination or (ii) the date on which the Option expires according to its term.

           (e)            Termination for Cause. Upon termination for cause, the
Option will immediately terminate and may not be exercised to any extent by the
Participant, even with respect to vested shares subject to the Option. The
Committee shall have complete discretion to determine whether a Participant has
been terminated for cause. The Committee's determination shall be final and
binding on all persons for purposes of the Plan.

           (f)            Change in Control of the Company. Upon a Change in
Control of the Company, as defined in the Vulcan Materials Company Change in
Control Severance Plan, the restriction set forth in Section 3(b) shall
terminate and be of no further force and effect. The term of the Option set
forth in Section 2 shall not be affected by a Change in Control of the Company.
If the Option has been exercised prior to the change in control, then the Shares
are immediately saleable.

<PAGE 4>

5.        Section 16(b) Participants. Any Participant subject to Section 16(b)
reporting shall be governed by same with respect to the exercise of Options.

6.        Non-transferability of Options. The Option shall not be transferable
other than by will or the laws of descent and distribution. Except as provided
in 4(c) above, the Option may be exercised during the lifetime of the
Participant by the Participant only.

7.        Rights as a Shareholder or Employee. The Participant shall have no
rights as a stockholder with respect to any shares of Common Stock covered by
the Option until the date of the issuance of a certificate or certificates for
the shares for which the Option has been exercised. No adjustment shall be made
for dividends or distributions or other rights for which the record date is
prior to the date such certificate or certificates are issued, except as
provided in Sections 8 and 9. Nothing in the Plan or this Agreement shall confer
upon the Participant any right to continue in the employ of the Company or
interfere in any way with any right of the Company to terminate the
Participant's employment at any time.

8.       Effect of Change in Stock Subject to the Option. The Committee in its
sole discretion may make appropriate adjustments in the number or class of
shares subject to the outstanding Option, or the exercise price in order to
prevent dilution or enlargement of benefits to Participants hereunder in the
event of a dividend or other distribution, recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights or similar
corporate transaction or event.

9.       Committee Discretion. The Committee may, in its sole discretion, amend
this Agreement to the extent necessary to comply with any statute, regulation,
or other administrative guidance. Notwithstanding any other provision of the
Plan or this Agreement, the Committee may amend the Plan or this Agreement to
the extent permitted by their terms; remove restrictions for the events
described in Paragraphs 4(b) and 4(c); and extend the exercise periods for the
events described in Paragraphs 4(c) and 4(d), as long as the exercise period
does not extend beyond the Option term set forth in Section 2. Notwithstanding
the foregoing, to the extent that any extension of the exercise period would
otherwise cause the Option to be subject to 409A of the Internal Revenue Code,
such extension shall not apply.

10.       Entire Agreement; Amendment. This Agreement and the Plan which is
attached hereto and incorporated herewith, represent the entire understanding
and agreement between the Company and the Participant, and shall supersede any
prior agreement and understanding between the parties. Except as provided in
Sections 8 and 9, this Agreement may not be amended or modified except by a
written instrument executed by the parties hereto.

<PAGE 5>

11.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of New Jersey, without regard to conflict
of law principles.

12.       Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all of the
terms and provisions of this Agreement will nevertheless remain in full force
and effect so long as the economic or legal substance of the Agreement is not
affected in any manner adverse to either party hereto.
